The public lands of the State are open to entry by any of its citizens and the first declaration of intention is made on the books of the Entry Taker in the County where the land lies and this gives priority, called a pre-emption right. No estate or interest in the land is thereby acquired. No consideration is paid and none of the requisites for that purpose are performed, but simply the right to be preferred when the money is paid and the other formalities required by the statute are complied with.
In Beaman v. Simmons, decided at the present term it was held, that although the defendant had sold land to the plaintiff, received a part of the purchase money and delivered him a deed, a surrender of the deed by agreement before it was registered gave the defendant a good title free from any equity of the plaintiff. One who bids off land at a Sheriff's sale may relinquish or assign his bid by parol to another and the Sheriff's deed to the latter will be valid. Testerman v. Po, 2 D.  B. 103.
The first purchaser has no further concern or interest in the matter unless by agreement the assignment is made for his benefit. If in matters of contract like these, an assignment may be made by parol, we can see no reason why a mere inchoate pre-emption right like the one before us cannot be assigned in like manner.
When Hall relinquished his right, there was no agreement that defendant would obtain title and hold the land or any *Page 478 
part of it for his benefit; on the contrary he expressly directed the defendant to get somebody else to go into it with him.
No error.
PER CURIAM.                              Judgment affirmed.